NUMBER 13-14-00622-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


    IN THE INTEREST OF L.K.S., C.C.S. II, AND G.E.O.S., CHILDREN


                  On appeal from the County Court at Law No. 1
                          of Calhoun County, Texas.


                   ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                           Order Per Curiam
        This parental-rights termination case is before the Court on counsel’s failure to file

an appellate brief for her client, C.C.S., the father of L.K.S., C.C.S. II, and G.E.O.S., and

a motion for leave to file that brief.

        C.C.S.’s brief in this matter was originally due on December 11, 2014. 1 By an


        1 It appears from our review of the record that the trial court appointed the Hon. Ashley Pall to

represent both parents on November 10, 2014. Because of a conflict in representation, on December 19,
2014, the court appointed the Hon. Leslie Werner to represent the mother, M.H.S., while the Hon. Ashley
Pall continued to represent the father, C.C.S. The Hon. Leslie Werner filed M.H.S.’s brief with this Court
on February 6, 2015.
order dated January 6, 2015, this Court extended the time for filing C.C.S.’s brief and

notified the Hon. Ashley Pall, counsel for C.C.S., to file the appellate brief with this Court

on or before January 23, 2015. We noted that, absent extraordinary circumstances, no

further extension would be favorably entertained by this Court.2 Counsel did not file a

brief within the deadline imposed by our order.

        On January 28, 2015, a deputy clerk of this Court called the Hon. Ashley Pall’s

office regarding the status of the brief, and she was informed that counsel was in court.

The deputy clerk left a message for counsel to contact the Court. On January 29, 2015,

a deputy clerk again called counsel’s office and again left a message because the clerk

was told that counsel was not in her office. On Friday, January 30, 2015, counsel’s

assistant called this Court and informed a deputy clerk that counsel would be filing

C.C.S.’s brief and motion for leave to file on or before Thursday, February 5, 2015. On




        2   Appeals in parental termination cases are accelerated appeals with extremely short
deadlines. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The intermediate appellate courts are
directed to ensure "as far as reasonably possible" that appeals are brought to final disposition within 180
days of the date the notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Often a significant portion of
that time will elapse while we await the preparation of the appellate record, which can be quite
voluminous. Consequently, if we are to have a meaningful opportunity to analyze the parties' contentions
and draft our opinion and judgment, we have extraordinarily little leeway to grant parties extensions of
briefing deadlines. In accordance with the limited time for consideration of these appeals, it is the policy of
this Court to limit extensions of time to file a brief to one ten-day extension of time absent truly extraordinary
circumstances. See TEX. R. APP. P. 38.6(d). Next, should counsel fail to meet this extended deadline, it is
our necessity-driven practice in these super-accelerated parental-termination appeals to issue a show-
cause order requiring counsel to appear to explain why he should not be held in contempt and have
sanctions imposed for his failure to obey our earlier order. Our current practices are calculated to ensure
us the opportunity to meaningfully address the appeal while also complying with the Texas Supreme Court's
time standards—which, we must all remember, have the goal of providing the affected children with an
expedited decision that ensures them stability and finality. See In re B.L.D., 113 S.W.3d 340, 353 (Tex.
2003) (explaining that termination cases are to be decided expeditiously "[t]o ensure that children's lives
are not kept in limbo while judicial processes crawl forward" and observing that, "[i]n termination cases,
judicial economy is not just a policy—it is a statutory mandate"); see also Lehman v. Lycoming Cnty.
Children's Servs. Agency, 458 U.S. 502, 513–14 (1982) ("There is little that can be as detrimental to a
child's sound development as uncertainty over whether he is to remain in his current ‘home,’ under the care
of his parents or foster parents, especially when such uncertainty is prolonged.").


                                                        2
February 17, 2015 and on February 18, 2015, because counsel had not yet filed a brief

or a motion, a deputy clerk of the Court again called counsel. When informed that the

Hon. Ashley Pall was in court on both occasions, the deputy clerk left a message for her

to call the Court with the status of the brief. On February 18, 2015, an assistant from the

Hon. Ashley Pall’s office called and informed this Court that the motion for extension to

file the brief would be filed that day and the brief would be filed Friday, February 20, 2015.

To date, the Hon. Ashley Pall has filed no brief or motion for leave to file a brief in this

appeal from the termination of C.C.S.’s parental rights.

       This Court, having fully examined the record and the entire history of this case,

ORDERS the Honorable Ashley Pall, counsel for appellant C.C.S., to file his appellate

brief, accompanied with a motion for leave to file, with the Court as soon as possible. If

the Honorable Ashley Pall fails to file C.C.S.’s appellate brief and motion for leave with

this Court on or before 4:00 p.m. on Friday, February 27, 2015, we will order the

Honorable Ashley Pall to appear in person before the Court on Wednesday, March 4,

2015, to show cause why she should not be held in contempt of court.

       It is so ORDERED.

                                                                        PER CURIAM


Delivered and filed the 23rd
day of February, 2015.




                                              3